Citation Nr: 0413728	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  00-23 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for left eye disability based upon 
surgical treatment by the Department of Veterans Affairs 
(VA).


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from December 1945 to October 
1948.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision of the VA 
Regional Office (RO) in Hartford, Connecticut.


REMAND

The veteran essentially contends that he has additional 
disability of the left eye due negligence on the part of VA 
in connection with surgery performed in February 1997.  

The Board notes that the copies of VA medical records 
associated with the claims folder show the veteran underwent 
VA surgery on his left eye in June and December 1996, but do 
not reflect that he underwent left eye surgery in February 
1997.  Moreover, from a list of the veteran's VA medical 
appointments associated with the claims folder, it appears 
that the copies of records associated with the claims folder 
are incomplete.  

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following action:

1.  The RO should obtain and associate 
with the claims folder the complete 
original records of all treatment and/or 
evaluation of the veteran's left eye at 
the Newington and West Haven VA medical 
facilities for the period from 1996 to 
the present

2.  When the above has been completed, 
the claims file should be forwarded to an 
ophthalmologist for review.  Based upon 
the claims folder review, the 
ophthalmologist should provide an opinion 
as to whether it is at least as likely as 
not that carelessness, negligence, lack 
of proper skill, error in judgment or 
similar instance of fault on the part of 
VA in connection with surgery on the 
veteran's left eye resulted in additional 
disability of the veteran's left eye or 
that the additional disability of the 
veteran's left eye from VA surgery was 
not reasonably foreseeable under the 
circumstances.  The supporting rationale 
for the opinion must also be provided.

3.  Thereafter, the RO should undertake any other 
indicated development and readjudicate the issue on 
appeal.  If the benefit sought on appeal is not 
granted to the appellant's satisfaction, a 
supplemental statement of the case should be issued 
to the appellant and his representative and they 
should be afforded an appropriate opportunity to 
respond before the claims folder is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




